Citation Nr: 0823288	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-41 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability, claimed as nerve damage.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a suicide attempt. 
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
currently sought on appeal.

The veteran requested a personal hearing before the Board in 
December 2005.  In February 2006, however, he withdrew that 
request in writing.  Therefore, the Board concludes that the 
veteran wishes to proceed with appellate review without a 
hearing.

The issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the veteran 
is currently diagnosed with a neurological disability, 
claimed as nerve damage.  


CONCLUSION OF LAW

A neurological disability, claimed as nerve damage, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of an 
October 2004 letter sent to the appellant that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains the veteran's 
service medical records, private medical evidence from 
Jefferson Memorial Hospital, and the veteran's contentions.  

As will be discussed below, the Board, herein, denies the 
veteran's service connection claim for a neurological 
disability because there is no evidence of a current 
disability.  Pursuant to the VCAA, a medical opinion should 
be obtained if the evidence shows the presence of a current 
disability, and indicates the disability may be associated 
with service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 
Vet. App. 370 (2002).  As such, the Board finds that a VA 
examination is not warranted in connection with the veteran's 
neurological claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the instant appeal, the veteran seeks service connection 
for nerve damage.  For service connection to be established, 
there must be a current disability and evidence that such 
disability resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

On review all evidence of record, the Board finds that 
service connection for a neurological disability, claimed as 
nerve damage is not warranted.  Significantly, the medical 
evidence does not demonstrate a diagnosis of a neurological 
disability, or "nerve damage."  In the absence of a current 
clinical diagnosis, the veteran's claim must be denied.  See 
Brammer, supra. 

The veteran has not offered evidence of any signs or symptoms 
of a nerve disorder, however, the Board notes that he is 
competent to describe his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).   
However, the veteran, as a lay person, is not competent to 
diagnose any medical disorder (i.e. that he currently has 
nerve damage) because he has not been shown to have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).
To the extent that the veteran is claiming that his "nerves 
are bad" (ie. a psychiatric disability), that issue is 
discussed in the remand portion of this decision.  

For the reasons discussed above, the Board concludes that the 
veteran's service connection claim for a neurological 
disability, claimed as nerve damage, must be denied.  The 
Board has considered the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A 
§ 5107(b).  


ORDER

Entitlement to service connection for a neurological 
disability, claimed as nerve damage, is denied.


REMAND

The veteran is also seeking service connection for an 
acquired psychiatric condition, which he claims manifested 
during service as attempted suicide.  

The record contains evidence of a current psychiatric 
diagnosis, thus satisfying the first element of his claim.  
Specifically, a diagnosis of depression, not otherwise 
specified, is shown on April 2001 private medical evidence.  
One must then turn to an evaluation of whether depression was 
incurred in or aggravated by the veteran's military service.

Review of the veteran's service treatment records show that, 
in January 1987, he made suicidal threats to his shipmates 
while extremely intoxicated and combative.  The medical 
record indicated that the veteran admitted to increased 
depression and alcohol use based on family problems occurring 
at the time.  The veteran was then referred to a military 
alcohol abuse treatment program.  See Consultation record 
signed by M.L., January 1987.  Service treatment records 
indicate that he attended Level III treatment for drug and 
alcohol abuse in Miramar, California in 1987, but did not 
maintain sobriety thereafter.  See Clinical record by Dr. 
L.F. and Physician statement by D.C., June 1989. 

In June 1989, the veteran was referred by his command and 
chaplain to the Fleet Mental Health Unit for evaluation of 
possible suicidal ideation.  At that time, by way of history, 
he reported involvement in an auto accident approximately one 
month prior in which he was driving and his fiancée, who was 
the sole passenger, was killed.  See Intake note and 
consultation sheet signed by D.L, V.L., and Dr. L.F., June 
1989.  After this vehicular accident, the veteran reported 
heavy use of drugs and alcohol, to include consumption of 6-
12 beers per night and almost daily use of crystal 
methamphetamine and cocaine, as well as LSD.  While under the 
influence of drugs and alcohol, the veteran attempted suicide 
by overdosing on methamphetamine.  The veteran's diagnoses at 
this time included major depression, alcohol dependence, 
crystal methamphetamine dependence, and cocaine dependence.  
See Service treatment record, June 1989, signed by clinical 
psychologist, Dr. L.F.  

An additional narrative summary dated in June 1989 lists an 
impression of adjustment disorder with mixed disturbance of 
emotions and conduct, resolved, as well as polysubstance 
abuse.  See Narrative summary signed by D.C., June 1989.  

The veteran was hospitalized a second time during service, in 
June 1989, for drug use and suicidal ideation.  Service 
treatment records reflect that approximately five days 
following discharge from inpatient psychiatry for the 
previous overdose attempt, the veteran had an unauthorized 
absence from his Navy duties during which he used large 
quantities of crystal methamphetamine.  See Abbreviated 
medical record signed by M.T., June 1989.  During this 
admission, the diagnosis was for polysubstance dependence.  
See Attending admission note signed by K.B., June 1989.  

Significantly, the medical evidence which is currently of 
record does not fully address all of the medical questions 
which must be dealt with by the Board.  In particular, there 
are questions as to the relationship, if any, between the 
veteran's service and any current psychiatric disability; and 
the relationship between the veteran psychiatric problems and 
his extensive history of polysubstance abuse.  It is beyond 
the authority of the Board to answer these questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].

To date, the veteran has not been afforded a VA examination 
to determine the likely etiology of his psychiatric 
disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Considering that there is evidence of a current psychiatric 
disability; the service medical records show psychiatric 
treatment; and in light of the veteran's assertions that his 
current psychiatric disability is related to service, the 
Board finds that a VA examination is warranted.  See 
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and correct diagnoses of 
any current psychiatric disabilities.  he 
claims folder, to include all records and 
a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.

The examiner should indicate any 
currently diagnosed psychiatric 
disability, to include depression, noting 
its approximate date of onset, and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current psychiatric disability is 
related to the veteran's in-service 
treatment.  Any opinion should be 
reconciled with the veteran's service 
medical evidence, to include January 1987 
and June 1989 treatment records, and the 
2001 private records from Jefferson 
Memorial Hospital.  The examiner should 
also comment on the veteran's history of 
polysubtance abuse.

The examiner should conduct all special 
studies, to include psychological 
testing, deemed necessary to render a 
diagnosis and the requested opinion.  A 
complete rationale for all opinions 
expressed should be provided.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a psychiatric 
disability, claimed as a suicide attempt.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

					
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


